Allowable Subject Matter


	The following notice of allowance is in response to the claims filed on May 19, 2020.  

	Examiner’s statement of reasons for allowance for Claims 1-20 are stated below.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Regarding independent Claims 1, 7 and 15; the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “ receiving, during a break in the iterative process prior to completion of a full resolution of the multi-scale fill solution, a particular resolution of the multi-scale fill solution; and causing a presentation in the user interface of the particular resolution of the multi- scale fill solution as a preview of the content-aware fill” in combination with the other limitations.
The dependent claims are allowable due to its dependence to the independent claims. 


A closest prior art, Peterson US2017/0345193 discloses in Paragraph [0023], “In some embodiments, the image editing application may continuously fill the empty areas using the fill operation to provide the user with a preview of the image 116 while the user is rotating the image” Also in Paragraph [0031], Peterson discloses “patch synthesis technique may include searching the digital image for source patches that correspond with a destination patches that lie within the empty areas using an iterative search method” However Peterson fails to teach “ receiving, during a break in the iterative process prior to completion of a full resolution of the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666